Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 1 of 9 PageID #: 445




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORI<.

    -----------------------------------------------------------   ){

    JAMES DONALDSON, et al.,

                                        Plaintiffs,
                                                                       18-cv-07442-LDH-JO
                     v.

    HSBC HOLDINGS PLC, et al.,

                                       Defendants.
                                                                  ){



                             STIPULATION AND [PROPOSED} ORDER

        The Moving Defendants, 1 through their counsel, and Plaintiffs, through their counsel,

 hereby stipulate and agree as follows:

        WHEREAS a Complaint was filed against certain of the Moving Defendants in matter 14

 Civ. 06601 (DLI-CLP) (''Freeman") on November 10, 2014;

        WHEREAS the Court entered an order staying discovery in Freeman on January 16,

2015,ECFNo.37;

        WHEREAS the Moving Defendants named in the Complaint in Freeman filed a motion

to dismiss the Complaint in Freeman on November I 0, 2016, ECF No. 120 (the "Motion to

Dismiss");

        WHEREAS the Hon. Cheryl L. Pollak, United States Magistrate Judge, issued a Report

and Recommendation on July 27, 2018, ECF No. 165 (the "R&R") recommended that Moving



        The Moving Defendants are HSBC Holdings pie; HSBC Bank pie; HSBC Bank Middle
        1

East Limited; HSBC Bank USA, N.A.; Barclays Bank PLC; Standai·d Chartered Bank; The
Royal Bailie of Scotland N.V. (f/k/a ABN AMRO Bartle N.V.); Credit Suisse AG; Commerzbank
AG; and Deutsche Bank AG.
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 2 of 9 PageID #: 446




 Defendants' motion to dismiss be denied;

           WHEREAS the Moving Defe11dants named in the Complaint in Freeman filed objections

 to the R&R on August 31, 2018, ECF No. 174, which the District Court has not ruled on;

           WHEREAS Plaintiffs filed a Complaint against certain of the Moving Defendants in the

 above-captioned matter ("Donaldson") on December 28, 2018, indicating that the Complaint in

 Donaldson is potentially related to Freeman; and

         WHEREAS the parties, having met and confened, agree in the interest of efficiency and

 judicial economy to stay all proceedings in Donaldson with respect to the Moving Defendants

 untH 30 days after the District Court rules on the Motion to Dismiss in Freeman, and further

 agree that after the stay is lifted, service on the Moving Defendants with judicial process in

 Donaldson in the manner provided by Federal Rule of Civil Procedure 4 will not be required;

        IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned counsel as

follows:

         I.      The undersigned pa11ies agree that all proceedings in Donaldson with respect to

the Moving Defendants, including service of the Complaint, should be stayed until 30 days after

the District Court rules on the Motion to Dismiss in Freeman and that any time limit for service

on the Moving Defendants shall not be deemed to begin to run until that date,

        2.       The Moving Defendants agree that upon termination of the stay, service on the

Moving Defendants with judicial process in Donaldson in the manner provided by Federal Rule

of Civil Procedure 4 will not be required as service on the Moving Defendants will be deemed ·

effective as of that date.

        3.       The Moving Defendants fu1ther agree not to challenge venue in this District in

this action.

        4.       The Moving Defendants otherwise retain all defenses and objections in

                                                  2
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 3 of 9 PageID #: 447




  Donaldson, except for defenses and objections based on a. defect in the summons or in the

  service of the summons .in Donaldson, The defenses an.cl objections that the Movlng Defendants

  hereby .retain include, but are not limited to, defenses and objections related to personal
  jurlsdictlon,

          5,      Following-any ruling by the District Cout.t on the Motion to Dismiss in.Freeman,

  the parties will confer in good faith rega~ding the most fair and efficient way to prnceed In light

  of such ruling, with all patties' rights in this regard fully reserved.

         IT IS FURTHER STIPULATED' BY AND BETWEEN the undersigned oounsel that

  except as provided above, nothing in this stipulation 1ihall waive any right or defense of any

  party, all of which rights ar,.d defenses are expressly reserved.



   Dated: •February 2..1 , 2019




   :~;t/JJ~n,A1·,,1,wi:8DIUS                                          0
          LauraJ..B ~ l ~                               ....:...'- - - 1 - - - + - - , - , - + - - - - - - - -
          Thomas Sims
          Russell Budd
   3102 Oak Lawtt Avenue, Suite 1100
   Dallas, Texas. 75219
   (214) 521"360~
  lbaughman@baronbudd.com
  tsims@baronbudd.com
  rbudd@baronbudd.cbm

  Attorneys for the Donaldson Platntiffs                Attorneys for the Donaldson Plaintiffe
                                                        (Pro hac vice application forthcoming)




                                                    3
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 4 of 9 PageID #: 448




  SULLIVAN & CROMWELL LLP                         MAYER BROWN LLP
   by                                             by


       Michael T. Tomaino, Jr.                          Mark G. Hanchet
       Jeffrey T. Scott                                 Robert W. Hamburg
  Jonathan M. Sedlak                              1221 Avenue of the Americas
   125 Broad Street                               New York, NY l 0020-1001
  New York, NY 10004                              (2 I 2) 506-2500
  (212) 558-4000                                  mhanchet@mayerbrown.com
  tomainom@sullcrom.com                           rhamburg@mayerbrown.com
  scottj@sullcrom.com
  sedlakj@sullcrom.com                            Attorneys for Defendants HSBC Holdings pie,
                                                  HSBC Bank pie, HSBC Bank Middle East
  Attorneys for Defendant Barclays Bank PLC       Limited, HSBC Bank USA, N.A.




  CLEARY GOTTLIEB STEEN &                         SULLIVAN & CROMWELL LLP
  HAMILTON LLP

                                                  by


       Jonathan I. Black.man                           Sharon L. Nelles
       Carmine D. Boccuzzi, Jr.                   125 Broad Street
       Avram E. Luft                              New York, NY 10004
  One Liberty Plaza                               (212) 558-4000
  New York, NY 10006                              nelless@sullcrom.com
  (212) 225-2000
  jblackman@cgsh.com                              Attorney for Defendant Standard
  cboccuzzi@cgsh.com                              Chartered Bank
  aluft@cgsh.com

  Attorneys for Defendant Commerzbank AG




                                              4
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 5 of 9 PageID #: 449




   SULLIVAN & CROMWELL LLP

   by


        Michael T. Tomaino, Jr.                        Mark G. Hanchet
        Jeffrey T. Scott                               Robert W. Hamburg
   Jonathan M. Sedlak                              1221 Avenue of the Americas
   125 Broad Street                                New York, NY 10020-1001
   New York, NY 10004                              (212) 506-2500
   (212) 558-4000                                  mhanchet@mayerbrown.com
   tomainom@sullcrom.com                           rhamburg@mayerbrown.com
   scottj@sullcrom.com
   sedlakj@sullcrom.com                            Attorneys for Defendants HSBC Holdings plc,
                                                   HSBC Bank plc, HSBC Bank Middle East
   Attorneys for Defendant Barclays Bank PLC       Limited, HSBC Bank USA, NA.




  CLEARY GOTTLIEB STEEN &                          SULLIVAN & CROMWELL LLP
  HAMIL TON LLP

                                                   by
          -    ,              ........___
       Jonathan L Blackman                              Sharon L. Nelles
       Carmine D. Boccuzzi, Jr.                    125 Broad Street
       Avram E. Luft                               New York, NY 10004
  One Liberty Plaza                                (212) 558-4000
  New York, NY 10006                               nelless@sullcrom.com
  (212) 225-2000
  jblackman@cgsh.com                               Attorney for Defendant Standard
  cboccuzzi@cgsh.com                               Chartered Bank
  aluft@cgsh.com

  Attorneys for Defendant Commerzbank AG




                                               4
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 6 of 9 PageID #: 450




 SULLIVAN & CROMWELL LLP                      MAYER BROWN LLP

 by                                           by


      Michael T. Tomaino, Jr.                     Mark G. Hanchet
     Jeffrey T. Scott                             Robert W. Hamburg
 Jonathan M. Sedlak                           1221 Avenue of the Asnericas
 125 Broad Street                             NewYork,NY 10020-1001
 New York, NY 10004                           (212) 506-2SOO
 (212) 558-4000                               mhanchet@mayerbrown.com
 tomainom@sullcrom.com                        rhamburg@mayerbrown.com
 sconj@sullcrom.com
 sedlakj@sullcrom.com                         Attorneysfor Defendants HSBC Holdings pie,
                                              HSBC Bank pie, HSBC Bank Middle East
  At1on1eys for Defendant Barclays Bank PLC   Limited, HSBC Bank USA, N.A.




  CLEARY GOTTLIEB STEEN &                         SULLIVAN & CROMWELL LLP




                             -
  HAMILTON LLP



          .
       Jonathan I. Blackman                            Sharon L. Nelles
       Cannine D. Boccuzzi, Jr.                   I2S Broad Street
       Avram E. Luft                              New York, NY 10004
  One Liberty Plaza                               (212) 558-4000
  New York, NY 10006                              nelless@sullcrom.com
  (212) 225-2000
  jblackman@cgsh.com                              Attorneyfor Defendam Standard
  cboccuzzi@cgsh.com                              Chartered Bank
  oluft@cgsh.com

  Allorneys for Defendant Commerzbank AG




                                              4
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 7 of 9 PageID #: 451




                                                               CLIFFORD CHANCE US LLP)

  by                                                           by

       I e~   C. · l (A, c.tA- Q-5 (   'f ""°' c.. 11 : C<!-
                                          ("<>

      Marc R. Cohen                    J: r+l,,c.vMMS()            Robert G. Houck
  Alex C. Lakatos                                       O          Michael G. Lightfoot
  1999 K Street, N.W                                           31 West 52nd Street
  Washington, DC 20006                                         New York, NY 100l9-6131
  (202) 263-3000                                               (212) 878-8000
  mcohen@mayerbrown.com                                        robert.houck@cliffordchance.com
  alakatos@mayerbrown.com                                      michael.lightfoot@cliffordchance.com

  Attorneys for Defendant Credit Suisse AG                         Katie Barlow
                                                               2001 K Street NW
                                                               Washington, DC 20006-1001
                                                               (202) 912-5000
                                                               Katie.Barlow@cliffordchance.com

                                                               Attorneys for Defendant The Royal Bank of
                                                               Scotland N. V. (formerly known as ABN
                                                               AMRO Bank N. V.)




                                                            5
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 8 of 9 PageID #: 452




  MAYER BROWN LLP,

  by


     Marc R. Cohen                               Robert G. Houck
 Alex C. Lakatos                                 Michael G. Lightfoot
 1999 K Street, N. W                         31 West 52nd Street
 Washington, DC 20006                        New York, NY 10019-6131
 (202) 263-3000                              (212) 878-8000
 mcohen@mayerbrown.com                       robert.houck@cliffordchance.. com
 alakatos@mayerbrown.com                     michael.lightfoot@cliffordchance.com

  Attorneys for Defendant Credit Suisse AG       Katie Barlow
                                             2001 K Street NW
                                             Washington, DC 20006-1001
                                             (202) 912-5000
                                             Katie.Barlow@cliffordchance.com

                                             Attorneys/or Defendant The Royal Bank of
                                             Scotland N. V. (formerly known as ABN
                                             AMRO Bank N. V.)




                                             5
Case 1:18-cv-07442-LDH-JO Document 7 Filed 03/04/19 Page 9 of 9 PageID #: 453




  COVINGTON & BURLING LLP

  by


       JohnE. Hall
       Mark P. Gimbel
  The New York Times Building
  620 Eighth Avenue
  New York, New York 10018
  (212) 841-1000
  jhall@cov.com
  mgimbel@cov.com

      David M. Zionts
  One City Center
  850 Tenth Street NW
  Washington, DC 20001
  (202) 662-6000
  dzionts@cov.com

  Attorneys for Defendant Deutsche Bank AG




    IT IS SO ORDERED, this_ day of _ _ _ _ 2019:



    LaShann DeArcy Hall
    United States District Court Judge




                                             6
